--------------------------------------------------------------------------------

Exhibit 10.25

 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is made as of August 31, 2017 by and
between OncoCyte Corporation ("OncoCyte"), a California corporation, and Michael
Vicari ("Employee").


1.         Engagement; Position and Duties.


(a)        OncoCyte agrees to employ Employee in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Employee shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Employee reports or
the Board of Directors of OncoCyte may from time to time determine. Employee
shall devote Employee's best efforts, skills, and abilities, on a full-time
basis, exclusively to the business of OncoCyte and its Related Companies
pursuant to, and in accordance with, business policies and procedures, as fixed
from time to time by the Board of Directors (the "Policies"). Employee covenants
and agrees that Employee will faithfully adhere to and fulfill the Policies,
including any changes to the Policies that may be made in the future. Employee
may be provided with a copy of OncoCyte's employee manual (the "Manual") which
contains the Policies. OncoCyte may change its Policies from time to time, in
which case Employee will be notified of the changes in writing by a memorandum,
a letter, or an update or revision of OncoCyte's employee manual.
 
(b)       Performance of Services for Related Companies. In addition to the
performance of services for OncoCyte, Employee shall, to the extent so required
by OncoCyte, also perform services for one or more members of a consolidated
group of which OncoCyte is a part ("Related Company"), provided that such
services are consistent with the kind of services Employee performs or may be
required to perform for OncoCyte under this Agreement. If Employee performs any
services for any Related Company, Employee shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Related Company. The Policies will govern Employee's employment by OncoCyte and
any Related Companies for which Employee is asked to provide Services. In
addition, Employee covenants and agrees that Employee will faithfully adhere to
and fulfill such additional policies as may be established from time to time by
the board of directors of any Related Company for which Employee performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by OncoCyte.


(c)        No Conflicting Obligations. Employee represents and warrants to
OncoCyte and each Related Company that Employee is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Employee's obligations under this Agreement or that would prohibit Employee,
contractually or otherwise, further performing Employee's duties as under this
Agreement and the Policies.


(d)        No Unauthorized Use of Third Party Intellectual Property. Employee
represents and warrants to OncoCyte and each Related Company that Employee will
not use or disclose, in connection with Employee's employment by OncoCyte or any
Related Company, any patents, trade secrets, confidential information, or other
proprietary information or intellectual property as to which any other person
has any right, title or interest, except to the extent that OncoCyte to a
Related Company holds a valid license or other written permission for such use
from the owner(s) thereof. Employee represents and warrants to OncoCyte and each
Related Company that Employee has returned all property and confidential
information belonging to any prior employer.
 

--------------------------------------------------------------------------------

2.         Compensation


(a)        Salary. During the term of this Agreement, OncoCyte shall pay to the
Employee the salary shown on Exhibit A. Employee's salary shall be paid in equal
biweekly installments, consistent with OncoCyte's regular salary payment
practices. Employee's salary may be increased from time-to-time by OncoCyte, in
OncoCyte's sole and absolute discretion, without affecting this Agreement.


(b)        Bonus. Employee may be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Employee's
performance and achievement of goals or milestones set by the Board of Directors
from time to time. Employee agrees that the Board of Directors of OncoCyte may
follow the recommendations of its Compensation Committee in determining whether
to award a bonus or to establish performance goals or milestones. Employee also
agrees that the Board of Directors and OncoCyte are not obligated to adopt any
bonus plan, to maintain in effect any bonus plan that may now be in effect or
that may be adopted during the term of Employee's employment, or to pay Employee
a bonus unless a bonus is earned under the terms and conditions of any bonus
plan adopted by OncoCyte or Employee attaining the bonus performance goals for
Employee established by the Board of Directors or its Compensation Committee;
provided, that unless otherwise provided in a bonus plan or award, a bonus shall
not be earned until paid and shall not be paid unless Employee remains an
employee of the Company on the date of payment.


(c)        Expense Reimbursements. OncoCyte or a Related Company shall reimburse
Employee for reasonable travel and other business expenses (but not expenses of
commuting to work) incurred by Employee in the performance of Employee's duties
under this Agreement, subject to the Policies and procedures in effect from time
to time, and provided that Employee submits supporting vouchers.


(d)        Benefit Plans. Employee may be eligible (to the extent Employee
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option plan or other similar employee benefit
plans which may be adopted by OncoCyte (or a Related Company) for its employees.
OncoCyte and the Related Companies have the right, at any time and without any
amendment of this Agreement, and without prior notice to or consent from
Employee, to adopt, amend, change, to· terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Employee. Any benefits to which Employee may be
entitled under any benefit plan shall be governed by the terms and conditions of
the applicable benefit plan, and any related plan documents, as in effect from
time to time. If Employee receives any grant of stock options or restricted
under any stock option plan or stock purchase plan of OncoCyte or any Related
Company, the terms and conditions of the stock options or restricted stock, and
Employee's rights with respect to the stock options or restricted stock, shall
be governed by (i) the terms of the applicable stock option or stock purchase
plan, as the same may be amended from time to time, and (ii) the terms and
conditions of any stock option agreement or stock purchase agreement and related
agreements that Employee may sign or be required to sign with respect to the
stock options or restricted stock.


(e)        Vacation; Sick Leave. Employee shall be entitled to the number of
days of vacation and sick leave (without reduction in compensation) during each
calendar year shown on Exhibit A or as may be provided by the Policies.
Employee's vacation shall be taken at such time as is consistent with the needs
and Policies of OncoCyte and its Related Companies. All vacation days and sick
leave days shall accrue annually based upon days of service. Employee's right to
leave from work due to illness is subject to the Policies and the provisions of
this Agreement governing termination due to disability, sickness or illness. The
Policies governing the disposition of unused vacation days and sick leave days
remaining at the end of OncoCyte's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.
 
2

--------------------------------------------------------------------------------

3.         Competitive Activities. During the term of Employee's employment, and
for one year thereafter, Employee shall not, for Employee or any third party,
directly or indirectly employ, solicit for employment or recommend for
employment any person employed by OncoCyte or any Related Company. during the
term of Employee's employment, Employee shall not, directly or indirectly as an
employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of OncoCyte or any Related Company.
Employee acknowledges that there is a substantial likelihood that the activities
described in this Section would (a) involve the unauthorized use or disclosure
of OncoCyte's or a Related Company's Confidential Information and that use or
disclosure would be extremely difficult to detect, and (b) result in substantial
competitive harm to the business of OncoCyte or a Related Company.  Employee has
accepted the limitations of this Section as a reasonably practicable and
unrestrictive means of preventing such use or disclosure of Confidential
Information and preventing such competitive harm.


4.         Inventions/Intellectual Property/Confidential Information


(a)        Employee acknowledges the execution and delivery to OncoCyte of an
Confidentiality, Intellectual Property and Non-Competition Agreement (the
"Confidentiality and IP Agreement").


(b)        Execution of Documents; Power of Attorney. Employee agrees to execute
and sign any and all applications, assignments, or other instruments which
OncoCyte or a Related Company may deem necessary in order to enable OncoCyte or
a Related Company, at its expense, to apply for, prosecute, and obtain patents
of the United States or foreign countries for the Intellectual Property, or in
order to assign or convey to, perfect, maintain or vest in OncoCyte or a Related
Company the sole and exclusive right, title, and interest in and to the
Intellectual Property. If OncoCyte or a Related Company is unable after
reasonable efforts to secure Employee's signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Employee's incapacity
or any other reason whatsoever, Employee hereby designates and appoints OncoCyte
or any Related Company or its designee as Employee's agent and attorney-in-fact,
to act on Employee's behalf, to execute and file documents and to do all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect OncoCyte's or a Related Company's rights in the Intellectual Property.
Employee acknowledges and agrees that such appointment is coupled with an
interest and is irrevocable.
 
3

--------------------------------------------------------------------------------

(c)        Confidential and Proprietary Information. During Employee's
employment, Employee will have access to trade secrets and confidential
information of OncoCyte and one or more Related Companies. Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information. Confidential Information
also shall include any information of any kind, whether belonging to OncoCyte, a
Related Company, or any third party, that OncoCyte or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party. Confidential Information does not include: (i) information that is
or becomes publicly known through lawful means other than unauthorized
disclosure by Employee; (ii) information that was rightfully in Employee's
possession prior to Employee's employment with OncoCyte and was not assigned to
OncoCyte or a Related Company or was not disclosed to Employee in Employee's
capacity as a director or other fiduciary of OncoCyte or a Related Company; or
(iii) information disclosed to Employee, after the termination of Employee's
employment by OncoCyte, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from OncoCyte or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of OncoCyte, a
Related Company, or any third party with whom OncoCyte or a Related Company has
a contractual relationship. Employee understands and agrees that all
Confidential Information shall be kept confidential by Employee both during and
after Employee's employment by OncoCyte or any Related Company. Employee further
agrees that Employee will not, without the prior written approval by OncoCyte or
a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Employee's
employment or at any time thereafter, except as required by OncoCyte or a
Related Company in the course of Employee's employment. To the extent any terms
between this Agreement and the Confidentiality and IP Agreement conflict, the
Confidentiality and IP Agreement's terms control.


5.         Termination of Employment. Employee understands and agrees that
Employee's employment has no specific term. This Agreement, and the employment
relationship, are "at will" and may be terminated by Employee or by OncoCyte
(and the employment of Employee by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Employee's employment, OncoCyte and the Related
Companies shall have no further obligation to Employee by way of compensation or
otherwise as expressly provided in this Agreement or in any separate employment
agreement that might then exist between Employee and a Related Company.


(a)        Payments Due Upon Termination of Employment. Upon termination of
Employee's employment with OncoCyte and all Related Companies at any time and
for any reason, Employee will be entitled to receive only the severance benefits
set forth below, but Employee will not be entitled to any other compensation,
award, or damages with respect to Employee's employment or termination of
employment.


(i)          Termination for Cause, Death, Disability, or Resignation. In the
event of the termination of Employee's employment by OncoCyte for Cause, or
termination of Employee's employment as a result of death, Disability, or
resignation, Employee will be entitled to receive payment for all accrued but
unpaid salary actually earned prior to or as of the date of termination of
Employee's employment, and vacation or paid time off accrued as of the date of
termination of Employee's employment. Employee will not be entitled to any cash
severance benefits or additional vesting of any stock options or other equity or
cash awards.


(ii)         Termination Without Cause. In the event of termination of
Employee's employment by OncoCyte without Cause, Employee will be entitled to
(A) the benefits set forth in paragraph (a)(i) of this Section, and (B) payment
in an amount equal to: (1) three months' base salary if terminated within the
first 12 months of employment, or (2) six months' base salary if terminated
after 12 months of employment, either of which may be paid in a lump sum or, at
the election of OncoCyte, in installments consistent with the payment of
Employee's salary while employed by OncoCyte, subject to such payroll deductions
and withholdings as are required by law. This paragraph shall not apply to (x)
termination of Employee's employment by a Related Company if Employee remains
employed by OncoCyte, or (y) termination of Employee's employment by OncoCyte if
Employee remains employed by a Related Company.
 
4

--------------------------------------------------------------------------------

(iii)        Change of Control. In the event OncoCyte (or any successor in
interest to OncoCyte that has assumed OncoCyte's obligation under this
Agreement) terminates Employee's employment without Cause or Employee resigns
for "Good Reason" within twelve (12) months following a Change in Control,
Employee will be entitled to (A) the benefits set forth in paragraph (a)(i) and
(a)(ii) of this Section, and (B) accelerated vesting of one hundred percent
(100%) of any then unvested stock options as may have been granted to Employee
by OncoCyte of termination of employment occurs by OncoCyte. This paragraph
shall not apply to (x) termination of Employee's employment by a Related Company
if Employee remains employed by OncoCyte or a successor in interest, or (y)
termination of Employee's employment by OncoCyte or a successor in interest if
Employee remains employed by a Related Company.


(b)       Release. Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Employee (i) has executed a general release of all claims against OncoCyte or
its successor in interest and the Related Companies (in a form prescribed by
OncoCyte or its successor in interest), (ii) has returned all property in the
Employee's possession belonging OncoCyte or its successor in interest and any
Related Companies, and (iii) if serving as a director of OncoCyte or any Related
Company, has tendered her written resignation as a director as provided in
Section 7.


(c)        Definitions. For purposes of this Section, the following definitions
shall apply:


(i)          "Affiliated Group" means (A) a Person and one or more other Persons
in control of, controlled by, or under common control with such Person; and (B)
two or more Persons who, by written agreement among them, act in concert to
acquire Voting Securities entitling them to elect a majority of the directors of
OncoCyte.


(ii)         "Cause" means: (A) the failure to properly perform Employee's job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to OncoCyte or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with OncoCyte or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of OncoCyte or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which OncoCyte, any Related Company, or any
of OncoCyte's affiliates is a party, a material undisclosed financial benefit
for Employee or for any member of Employee's immediate family or for any
corporation, partnership, limited liability company, or trust in which Employee
or any member of Employee's immediate family owns a material financial interest;
or (H) harassing or discriminating against, or participating or assisting in the
harassment of or discrimination against, any employee of OncoCyte (or a Related
Company or an affiliate of OncoCyte) based upon gender, race, religion,
ethnicity, or nationality.
 
5

--------------------------------------------------------------------------------

(iii)        "Change of Control" means (A) the acquisition of Voting Securities
of OncoCyte by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of OncoCyte; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of OncoCyte;
or (C) a merger or consolidation of OncoCyte with or into another corporation or
entity in which the stockholders of OncoCyte immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of OncoCyte
or merging or consolidating with OncoCyte are one or more Related Companies.


(iv)        "Disability" shall mean Employee's inability to perform the
essential functions of Employee's job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.


(v)         "Good Reason" means (A) a diminution in Employee's base salary; (B)
a material change in geographic location at which Employee must perform services
(a change in location of the OncoCyte office at which Employee will primarily
work will be considered material only if it increases Employee's current one-way
commute by more than fifty (50) miles); (C) any material failure of the
successors to OncoCyte after a Change of Control to perform, or causing OncoCyte
not to perform, OncoCyte's obligations under this Agreement; (D) any action or
inaction of OncoCyte that constitutes a material breach of the terms of this
Agreement; or (E) any other material adverse change in Employee's duties,
authorities, responsibilities, or reporting structure (for example, if Employee
is required to report to anyone other than a Chief Executive Officer or the
Board of Directors of OncoCyte or its successor).


(vi)        "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.


(vii)       "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.          Turnover of Property and Documents on Termination. Employee agrees
that on or before termination of Employee's employment, Employee will return to
OncoCyte and all Related Companies all equipment and other property belonging to
OncoCyte and the Related Companies, and all originals and copies of Confidential
Information (in any and all media and formats, and including any document or
other item containing Confidential Information) in Employee's possession or
control, and all of the following (in any and all media and formats, and whether
or not constituting or containing Confidential Information) in Employee's
possession or control: (a) lists and sources of customers; (b) proposals or
drafts of proposals for any research grant, research or development project or
program, marketing plan, licensing arrangement, or other arrangement with any
third party; (c) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
OncoCyte and any Related Companies; (d) any and all Intellectual Property
developed by Employee during the course of employment; and (e) the Manual and
memoranda related to the Policies.
 
6

--------------------------------------------------------------------------------

7.          Arbitration. It is the intention of Employee and OncoCyte that the
Federal Arbitration Act and the California Arbitration Act shall apply with
respect to the arbitration of disputes, claims, and controversies pursuant to,
arising under, or in connection with this Agreement. Except for injunctive
proceedings against unauthorized disclosure of Confidential Information, any and
all disputes, claims, or controversies between OncoCyte or any Related Company
and Employee, including but not limited to (a) those involving the construction,
application, or enforceability of any of the terms, provisions, or conditions of
this Agreement (including but not limited to the applicability and
enforceability of provisions of this Section 7 with respect to any dispute,
claim, or controversy) or the Policies; (b) all contract or tort claims of any
kind; and (c) any claim based on any federal, state, or local law, statute,
regulation, or ordinance, including claims for unlawful discrimination or
harassment, shall be settled by arbitration in accordance with the then current
Employment Dispute Resolution Rules of the American Arbitration Association.
Judgment on the award rendered by the arbitrator(s) may be entered by any court
having jurisdiction over the Company and Employee. The location of the
arbitration shall be San Francisco, California. Unless OncoCyte or a Related
Company and Employee mutually agree otherwise, the arbitrator shall be a retired
judge selected from a panel provided by the American Arbitration Association, or
the Judicial Arbitration and Mediation Service (JAMS). OncoCyte, or a Related
Company if the Related Company is a party to the arbitration proceeding, shall
pay the arbitrator's fees and costs. Employee shall pay for Employee's own costs
and attorneys' fees, if any. OncoCyte and any Related Company that is a party to
an arbitration proceeding shall pay for its own costs and attorneys' fees, if
any. However, if any party prevails on a statutory claim which affords the
prevailing party attorneys' fees, the arbitrator may award reasonable attorneys'
fees and costs to the prevailing party.


EMPLOYEE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EMPLOYEE'S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


8.         Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


9.         Agreement Read and Understood. Employee acknowledges that Employee
has carefully read the terms of this Agreement, that Employee has had an
opportunity to consult with an attorney or other representative of Employee's
own choosing regarding this Agreement, that Employee understands the terms of
this Agreement, and that Employee is entering this agreement of Employee's own
free will.


10.       Complete Agreement, Modification. This Agreement is the complete
agreement between Employee and OncoCyte on the subjects contained in this
Agreement. This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Employee's employment by OncoCyte or any Related Company and any
matter covered by this Agreement. No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by
OncoCyte and Employee.
 
7

--------------------------------------------------------------------------------

11.       Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of California.


12.       Assignability. This Agreement, and the rights and obligations of
Employee and OncoCyte under this Agreement, may not be assigned by Employee.
OncoCyte may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of
OncoCyte's obligations under this Agreement.


13.       Survival. This Section 13 and the covenants and agreements contained
in Sections 4 and 6 of this Agreement shall survive termination of this
Agreement and Employee's employment.


14.       Notices. Any notices or other communication required or permitted to
be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set f01th on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 14).


(SIGNATURE PAGE TO THE EMPLOYMENT AGREEMENT FOLLOWS)
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and OncoCyte have executed this Agreement on the
day and year first above written.
 
EMPLOYEE
 
 
 
 
 
/s/ Michael Vicari
 
 
Signature, Michael Vicari    

 
ONCOCYTE:
 
 
 
OncoCyte C01·por
 

 

  By: /s/ William Annett       Signature, William Annett             Title:
Chief Executive Officer  

 
[SIGNATURE PAGE TO THE EMPLOYMENT AGREEMENT]
 
9

--------------------------------------------------------------------------------

EXHIBIT A


Job Title: Vice President, Sales, OncoCyte Corporation


Description of Job and Duties:



•
Inspire the US Sales organization to meet and exceed defined sales and revenue
targets and other business objectives when selling a suite of breakthrough
products that fulfill significant unmet clinical needs, to maximize the huge
commercial potential for OncoCyte products in the US market.




•
Manage resources for and provide leadership and development of the US Sales
organization that encompasses Physician Sales, Sales Management, Sales
Operations, and Sales Training.




•
Lead and coach the sales management team, drive change management when needed,
and be a visible example of leadership through presence, influence, and
negotiation.




•
Partner with sales management, human resources, and other cross functional
partners to recruit, train, and develop the US sales organization, implementing
retention and succession plans to maximize and sustain effectiveness as the
company grows.




•
Lead all sales business planning efforts, including development of field sales
strategies, setting of sales objectives by territory with input from Marketing,
sales reporting and business opportunity identification, and alignment with
marketing plans and tactics.




•
Provide leadership, guidance, and direction to sales management regarding sales
strategy, call planning/frequency, sales productivity, POA execution, etc.




•
Build and foster strategic partnerships with key customers and KOLs to maintain
effective local, regional, and national relationships that can be leveraged as
the company grows.




•
Oversee all sales meetings and associated operations for national meetings and
sales training, coordinating with marketing and other key cross functional
partners on planning and content.




•
Collaborate with Marketing and Market Access teams to develop strategic business
plans and tactics for near and long-term planning cycles as the company grows.




•
Regularly monitor, track, and report sales performance/progress including use of
budget and resources across all US sales regions and territories.



•
Be a key part of, and contributor to, the senior management team at OncoCyte.



•
Comply with laws, regulations and policies that govern our commercial
activities.

 
Annual Salary: $280,000


Bonus: Target set at 40% of base salary subject to the discretion of the
Company's Board of Directors or its Compensation Committee. 50% of total bonus
amount will be based on the achievement of a revenue goal. This portion of the
bonus will be paid quarterly with potential acceleration of bonus payment as
measured against targets as determined by the Board of Directors or its
Compensation Committee. The other 50% of the total bonus amount will be based on
the attainment of Company performance goals and milestones as the Board of
Directors or its Compensation Committee may set.
 
10

--------------------------------------------------------------------------------

Stock Options: Employee shall be entitled to receive such number of options to
purchase Company common shares under the Company's  Equity Incentive Plan (the
"Plan") as the Company's  Board of Directors or Compensation Committee may
determine. The exercise price of the options shall be the fair market value of
the Company's common shares on the effective date of grant determined in
accordance with the Plan. The date of grant of the options shall be the date on
which Employee's employment has commenced under this Agreement. Employee shall
execute a stock option agreement consistent with the terms of the option grant
and the Plan. The options shall vest and thereby become exercisable, and the
options shall expire, as provided in the Plan and the terms of the option grant.


Paid Time Off: Employee shall be entitled to a total of twenty (20) paid time
off days per annum (accrued on a biweekly pay period basis) as "paid time off'
for vacation, three (3) days sick leave, and all company observed holidays.
 
 
11

--------------------------------------------------------------------------------